DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
2. Claims 1-17 are allowed.

3. The following is an Examiner’s reason for allowance.

4. Regarding claims 1 (method), 8 (method) and 13 (method) the closest prior art is Grenier et al (US 2012/0327789) and Lee et al (US 2014/0161436). Regarding claim 1, Grenier discloses a method for setting identifiers of at least two remote devices in a distributed antenna system, (a method for calculating delay in distributed antenna system, see figure 4; (Equivalent to Applicant’s figure 3) the method comprising: by the at least two remote devices, temporary identifiers, the temporary identifiers; (plurality of remote nodes 104-1, 104-4 with unique identifier (temporary identifier), see page 8, paragraph 66 and figure 4; (Equivalent to Applicant’s figure 3) of the at least two remote devices; (the unique identifier is matched to a particular RF to digital interface 109 (remote nodes) in the distributed antenna system, see paragraph 66 and figure 1C; (Equivalent to Applicant’s figure 3)  generating, by the at least two remote devices, characteristic information of the at least two remote devices; (calculating delay (characteristic information) in a distributed antenna system in remote nodes, see page 8, paragraph 66 and figure 4;(Equivalent to Applicant’s figure 3). Further Lee et al discloses transmitting, by the at least two remote devices, the temporary identifiers and the characteristic information to a donor device communicatively coupled to the at least two remote devices; (the OLT (donor device) with  a delay value corresponding to plurality of ONUs (remote devices) and corresponding ONUs ids (temporary identification), see figure 3 and 4B;(Equivalent to Applicant’s 3 )   generating, by the donor device, unique identifiers of the at least two remote devices based on the temporary identifiers and the characteristic information; (for each ONU a unique allocation id  is allocated based on the start time si and stop time si +12, see page 2, paragraph 19 and figure 4B and where the start time and the stop time are calculated based on round trip delay value (characteristics information)  and the ONU id (temporary identification), see page 2, paragraph  17 and figure 4B;(Equivalent to Applicant’s figure 3) and transmitting, by the donor device, the unique identifiers to the at least two remote devices; (OLT (donor device) transmitting delay value to ONUs (remote devices) and for each ONU a unique allocation id  is allocated based on the start time si and stop time si +12, see page 2, paragraph 19 and figure 4B;(Equivalent to Applicant’s figure 3). One of the ordinary skilled the art before the effective filling date of the invention would be motivated combine the sorting of plurality of ONUs of Lee with Grenier to prevent collision between the responses from the plurality of ONUs.



However regarding claim 8, the prior art of record fails to disclose the temporary identifiers are randomly generated by the at least two remote devices, such that the temporary identifiers have random values.

However regarding claim 13, the prior art of record fails to disclose randomly generating a temporary identifier of the remote device such that the temporary identifiers have random values.

The Examiner found no suggestion or motivation to combine similar teachings from prior art made of record to overcome the limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Yoo et al (US 2014/0178072) discloses a passive optical network with optical line terminal registering optical network terminals having overlapping serial numbers, see figure 2

b. Zhang et al (US 2012/0128358) discloses a passive optical network providing transmission of a PLOAM message wherein each message comprises message ID field, see 1.

c. Kazawa et al (US 2008/0089686) discloses a passive optical network where the ONU transmits distance measurement signals by using a serial number, see figure 9.


d. In De Betou et al (US 2012/0314799) discloses a passive optical network node with random number generator, see figure 5.

e. Horvath et al (Timing measurement and simulation of the activation process in gigabit passive optical networks – 2015 attached) discloses a passive optical network with optical line terminal assigns ID to the plurality of ONUs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.